Citation Nr: 1222297	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an initial increased rating for the service-connected  residuals of prostate cancer, evaluated as noncompensable (no percent) level prior to November 3, 2009, and 60 percent disabling beginning on that date.




REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the RO. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO in November 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In January 2010, the Board remanded the Veteran's claim for additional development of the record. 

The VLJ who conducted the November 2009 hearing has retired from the Board.  In June 2012, the Board sent the Veteran a letter offering him another hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (the Board member who conducts the hearing will participate in making the final determination of the claim).  

The Veteran responded in the same month that he did not want to have another hearing.   


FINDING OF FACT

In a June 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an initial increased rating for the service-connected residuals of prostate cancer. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of an initial increased rating for the service-connected residuals of prostate cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

The RO granted service connection for residuals of prostate cancer in a September 2004 rating decision.  A noncompensable disability rating was assigned.  The Veteran indicated his disagreement with this decision and perfected an appeal with the timely submission of a VA Form 9 in September 2005. 

In a January 2012 rating decision, the VA Appeals Management Center increased the disability rating assigned to the Veteran's residuals of prostate cancer to 60 percent, effective on November 3, 2009.

In a written statement received in June 2012, the Veteran reported that he did not wish to continue his appeal.

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Accordingly, the Veteran's claim for an initial increased rating for the service-connected residuals of prostate cancer is dismissed. 



ORDER

The appeal of the claim for an initial increased rating for the service-connected residuals of prostate cancer is dismissed.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


